Opinion filed February 3, 2022




                                                In The


            Eleventh Court of Appeals
                                            __________

                                     No. 11-21-00176-CV
                                         __________

       IN THE INTEREST OF A.M.M. AND J.E.T., CHILDREN

                          On Appeal from the 29th District Court
                                Palo Pinto County, Texas
                              Trial Court Cause No. C49180


                           MEMORAND UM OPI NI ON
        This is an appeal from a final order in which the trial court terminated the
parental rights of the parents of J.E.T.1 See TEX. FAM. CODE ANN. § 161.001 (West
Supp. 2021). J.E.T.’s mother and father filed a notice of appeal. We affirm.
        The court-appointed counsel who represents both of J.E.T.’s parents on appeal
has filed a brief in which counsel professionally and conscientiously examines the


        1
         We note that, in a separate order, the trial court appointed the mother of A.M.M. and J.E.T. as a
possessory conservator of A.M.M. and appointed A.M.M.’s father as A.M.M.’s permanent managing
conservator. The trial court did not terminate any parental rights with respect to A.M.M. In their notice of
accelerated appeal, Appellants stated that they “desire to appeal the termination of their parental rights.”
Thus, the order of termination as to J.E.T. only is the order at issue in this appeal.
record and applicable law and concludes that the appeal is frivolous and presents no
issues of arguable merit. The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced. See In re
Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008); High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).
         Counsel provided each Appellant with a copy of the brief. In compliance with
Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014), counsel provided
each Appellant with a form motion for pro se access to the appellate record and
informed Appellants of their right to review the record and file a pro se response to
counsel’s brief. We conclude that Appellants’ counsel has satisfied her duties under
Anders, Schulman, and Kelly.
         We note that neither Appellant has filed a pro se response to counsel’s Anders
brief.    Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in this cause, and we agree that the appeal is
frivolous. We note that counsel has not filed a motion to withdraw in this court,
which may have been premature if it had been filed in this court, and that “appointed
counsel’s obligations can be satisfied by filing a petition for review that satisfies the
standards for an Anders brief.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016).
         We affirm the trial court’s order of termination.


                                                       PER CURIAM


February 3, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.



                                             2